 AQUA COOL 95Aqua Cool, a Division of Ionics, Inc. and Teamsters Local Union No. 404, a/w International Broth-erhood of Teamsters, AFLŒCIO  Ionics, Inc. and Teamsters Local Union No. 404, a/w International Brotherhood of Teamsters, AFLŒCIO, Petitioner.  Cases lŒCAŒ34338 and 1ŒRCŒ20467 September 18, 2000 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION  BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On January 3, 1997, Administrative Law Judge Arline Pacht issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Or-der. We adopt the judge™s findings and conclusions that the Respondent violated Section 8(a)(1) of the Act and en-gaged in objectionable conduct by the following: solicit-ing grievances from employees and promising to remedy them; threatening employees that they were likely to lose their benefits and that the Respondent would bargain from scratch if employees elected union representation; implying to employees that voting for the Union would be futile; threatening an employee that the facility would close and implying that jobs would be lost; granting em-ployees a benefit by hiring a warehouse worker to per-form tasks formerly assigned to drivers; and granting new benefits to its drivers and improving their terms and conditions of employment by awarding them new routes on the basis of seniority and by ceasing to harass them for taking sick leave. The judge found that the Respondent further violated Section 8(a)(1) by promising employee Billy Massey benefits if he rejected the Union.  As explained below, we adopt the judge™s finding as modified; and we find that the Respondent similarly promised benefits to em-ployee Chris Martin.                                                             1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We reverse the judge™s finding that the Respondent violated Section 8(a)(1) of the Act by:  creating an impression of surveillance during a meeting between Vice President Kachig Kachadurian and employee Steven Maymon and telling Maymon that the driver who contacted the Union was a ﬁtroublemaker.ﬂ 1. In finding that the Respondent threatened employees with loss of benefits, that it would bargain from scratch, and that electing union representation would be futile, we find that Kachadurian™s words, both alone and in context, establish the violation. Our dissenting colleague contends that Kachadurian™s statements to employees Chris Martin, Billy Massey, Alan Tetrault, and Scott Stephenson were lawful com-munications by the Respondent that any reduction in wages or benefits would occur as a result of the normal give-and-take of collective-bargaining negotiations, rather than unlawful threats.  In so finding, our col-leagues ignore the express language of Kachadurian™s threats and the context in which they were uttered.  Thus, Kachadurian told Martin that if employees elected union representation they ﬁwould lose all our benefits and we would have to start [negotiations] from zero.ﬂ  Kachadurian told Tetrault that employees ﬁwould be starting all overﬂ and that they were unlikely to win any-thing more (and possibly less) at the bargaining table than the bulk of the Respondent™s employees.  He told Massey that employee benefits ﬁwould be going back to scratch.ﬂ  He told Stephenson that employees ﬁwould have to bargain for another health benefit package.ﬂ  (Emphasis added.)  Kachadurian™s own words belie our colleague™s contention that his ﬁstatements were unac-companied by threats that employees would lose pay and benefits or that the amount of pay and benefits employ-ees might ultimately receive would depend upon what the Union could induce the Respondent to restore.ﬂ  Moreover, the circumstances surrounding Machadur-ian™s threats could hardly have been more coercive.  In an unprecedented move, Company Vice President Kachadurian and other high-level executives traveled from their distant office to the Ludlow facility to meet privately with individual drivers in the Respondent™s executive offices to impress upon the drivers the dangers of bringing the Union into the facility.  Further, under the circumstances, we agree with the judge that Machadur-ian™s later, ambiguous remarks to Martin and Tetrault that bargaining might result in the same, greater, or lesser benefits did not negate the effect of Kachadur-ian™s other words.  332 NLRB No. 7  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 96Unlike our dissenting colleague we find this case in-
distinguishable from 
Noah™s New York Bagels,
 324 
NLRB 266 (1997), in which the Board held that an em-
ployer™s unlawful statement that benefits ﬁwould beﬂ 
reduced was not cured by a followup remark that wages 
were the result of negotiations.  The Board found that the 
statement could reasonably be
 understood to
 mean that 
wages would revert to a minimum at least until negotia-
tions were concluded and then could be raised, lowered, 
or remain the same. 
For essentially the same reasons, we agree with the 
judge that Kachadurian™s statement to TetraultŠthat 
employees were unlikely to win anything more (and pos-
sibly less) at the bargaining table than the bulk of the 
Respondent™s employeesŠindep
endently violated Sec-
tion 8(a)(1) by implying that it would be futile for em-
ployees to elect union representation.  The implication of 
his remark was clearŠemployees would gain nothing 
more from the Respondent at the bargaining table than 
they would receive without a bargaining agent.  
Webco 
Industries v. NLRB, 217 F.3d 1306 (10th
 Cir. 2000), 
enfg. 327 NLRB 172 (1998) (bargaining from scratch 

statements were an unlawful threat of loss of benefits 
that the union would have to bargain to get back). 
2. The Respondent has excepted to the judge™s finding 
that the Respondent unlawfully promised benefits to 
Massey.  In making this finding, the judge relied on 
Massey™s testimony that during a one-on-one meeting 
with Vice President Kachadur
ian, Kachadurian told him 
that as long as ﬁwe stayed 
together and worked through 
the problems and we stayedŠmainly me stayed loyal to 
the company, that he would take care of me.ﬂ   
According to the judge, as Kachadurian made the fore-
going statement to Massey, Kachadurian ﬁpoint[ed], by 
way of example, to Supervisor Mapel.ﬂ  As to this point, 
the judge inadvertently has juxtaposed Massey™s testi-
mony with that of employee Martin.  Martin testified 
that, during a one-on-one meeting, Kachadurian told 
Martin that Martin should look at his ﬁboss at the time, 
Chris Maples [sic] . . . [who] started as a driver and now 
look that he™s a boss or a supe
rvisor . . . [a]nd that there 
are alwaysŠthat there were opportunities to advance in 
the company . . . that there were opportunities to advance 
in the company . . . if employ
ees stayed loyal to the com-
pany, you know, the company would stay loyal to the 
employees.ﬂ 
Accordingly, we find merit in the Respondent™s excep-
tion only insofar as it establishes the need to clarify the 

judge™s findings with regard to promises of benefit made 
by Kachadurian to employees Massey and Martin.  As 
shown, the Respondent pr
omised to ﬁtake care ofﬂ 
Massey if he stayed loyal to the Respondent.  The Re-
spondent made a similar promise to Martin, and illus-

trated it with a reference to the prospect of Martin™s be-
coming a supervisor.  Accordingly, we find that the Re-
spondent unlawfully promised benefits to both Martin 

and Massey if they would abandon their support for the 
Union.  In making this finding, we note that the ﬁprob-
lemsﬂ Kachadurian urged Massey to work through to-
gether with the Respondent would be understood to refer 
to the union organizing campaign.  We also note that 
there is no evidence that the Respondent had met with 
employees and discussed ﬁloyaltyﬂ prior to the start of 
the union organizing campaign.  Thus, the employees 
reasonably could have concluded that Kachadurian™s 
exhortation regarding ﬁloyaltyﬂ was a suggestion that the 
Respondent considered union support to be inconsistent 
with loyalty to the Company, and that ﬁloyaltyﬂ would be 
rewarded.  Moreover, Kachadurian™s statements must be 
viewed in the context of the Respondent™s other unfair 
labor practices.  Thus, we find that the Respondent vio-
lated Section 8(a)(1).
2 3. We reverse the judge™s 
finding that the Respondent 
violated Section 8(a)(1) by creating the impression of 

surveillance of employees™ union activities and sepa-
rately violated Section 8(a)
(1) when Kachadurian told 
employee Maymon that the Company ﬁknewﬂ that em-
ployee Martin was responsible for initiating the union 
campaign and labeled Martin a ﬁtroublemaker.ﬂ
3   Maymon™s testimony was that:  
 [Kachadurian] said that he knew Chris Martin came 
from Teamsters and he 
assumed
 that he was the one 
that started all of this trouble making, if that™s the word 

you want to call it.  He™s the one that started to get the 
Teamsters involved in this.  [Emphasis added.] 
 We note that it is not clear from Maymon™s testimony 
whether Kachadurian described Martin™s purported ac-
tivities as ﬁtrouble making,ﬂ or
 whether ﬁtrouble makingﬂ 
was a term that Maymon selected to convey his under-
                                                          
 2 Unlike his colleagues, Member Hurtgen would find that 
Kachadurian™s statements to Martin and Massey were, at most, am-
biguous.  He would not infer an unlawful promise of benefit from such 
ambiguous statements.  There is no evidence that an employee could 
ﬁstay loyalﬂ to the Company only by 
rejecting the Union.  Indeed, the 
record reflects no other references by 
the Respondent to 
ﬁloyaltyﬂ in the 
context of the union organizing campaign.  And, absent such evidence, 
there is nothing improper about telling employees that ﬁloyalﬂ employ-
ees can be promoted.  In this latter regard, Member Hurtgen notes that 
the Respondent has a practice of promoting employees when opportuni-
ties arise.  Thus, he finds that ne
ither statement provides sufficient 
grounds to support an unfair labor practice finding or the direction of a 
new election. 
3 In fact, as the judge noted, Maym
on had been responsible for initi-
ating the union campaign.  
 AQUA COOL 97standing of Kachadurian™s opinion.
4  In light of this am-
biguity in Maymon™s testimony and the lack of clarifying 
or corroborating testimony by any other witness, we de-
cline to find that Kachadurian violated the Act by label-
ing Martin as a troublemaker. 
We also find merit in the Respondent™s exception to 
the judge™s ﬁimpression-of-s
urveillanceﬂ finding.  Ac-
cording to Maymon, Kachadurian said that he ﬁassumedﬂ 
that Martin was the instigator of the union campaign.  
From this statement, Maymon would not reasonably infer 

that Kachadurian knew whether Martin was the initiator 
of the union campaign.  Accordingly, Maymon could not 
reasonably infer that Kachadurian was surveilling Mar-
tin™s activities. 
Accordingly, we reverse th
e judge™s unfair labor prac-
tice findings and deny the parallel election objections. 
Amended Remedy 
We have dismissed certain of the unfair labor practice 
allegations and those election objections that are coex-
tensive with them.  However, in light of the Respon-
dent™s other unlawful and objectionable conduct, we 
adopt the judge™s recommendation that the results of the 
July 11, 1996 election be set aside. 
We conclude, however, that the 8(a)(1) violations in 
this case can be adequately remedied by our customary 

notice posting and cease-and-desi
st order and, thus, that a 
Gissel bargaining order (
NLRB v. Gissel Packing Co., 
395 U.S. 575 (1969)) is not warranted.  A 
Gissel
 bargain-
ing order is an extraordinary remedy.  The preferred 
route is to provide traditional remedies for the unfair 

labor practices and to hold an election, once the atmos-
phere has been cleansed by those remedies.  The 
Gissel (nonelection) route is to be used only in circumstances 
where it is unlikely that the atmosphere can be cleansed 
by traditional remedies. 
The Respondent has committed a number of 8(a)(1) 
violations.  However, the only ﬁhallmarkﬂ violation is 
one isolated threat of plant 
closure directed at employee 
Maymon by Kachadurian.
5  Although ﬁhallmarkﬂ viola-
tions are coercive, they do not always mandate the impo-

sition of a bargaining order.
6  In determining whether a 
bargaining order is appropria
te the Board examines the 
severity and extent of the violations, and seeks to gauge 
whether the coercive effects of the unfair labor practices 
                                                          
                                                           
4 The judge did not make findi
ngs regarding this issue. 
5 Maymon testified that Kachaduria
n made the following statement 
regarding ﬁclosing up the placeﬂ (the 
Ludlow facility):  ﬁhe basically 
said he doesn™t know if the place wi
ll stay open.  He doesn™t know if 
the place will close.  He didn™t give a direct line.ﬂ   
6 See, e.g., 
Burlington Times,
 328 NLRB 750 (1999). 
would likely prevent the holding of a fair election, even 
after the curative effects of a traditional remedy.
7 Although we neither condone nor minimize the Re-
spondent™s unfair labor practices, we find that ﬁ[they] are 

not so pervasive, severe, or lingering in effect to render 
unlikely the holding of a 
fair second election.ﬂ  
Uarco, 
Inc.,
 286 NLRB 55 (1987).  
For all the above reasons, we
 are persuaded that tradi-
tional remedies are adequate to cleanse the atmosphere of 
the effects of the Respondent™s misconduct and permit 
the holding of a fair election.
8  We shall follow that 
route. 
ORDER The Respondent, Aqua Cool, a Division of Ionics, Inc., 
Ludlow, Massachusetts, its officers, agents, successors, 

and assigns, shall 
1. Cease and desist from 
(a) Soliciting grievances from employees, promising to 
remedy those grievances, or remedying them in order to 
discourage employees from supporting the Union. 
(b) Threatening to bargain from scratch if employees 
elect union representation and implying that voting for 
the Union would be futile. 
(c) Promising benefits to employees if they do not se-
lect the Union as their ba
rgaining representative. 
(d) Threatening employees with plant closure or job 
loss if they select the Union 
as their bargaining represen-
tative. 
(e) Interfering with, restraining, and coercing employ-
ees in the exercise of their Section 7 rights by granting 
benefits and improving employees™ terms and conditions 

of employment, hiring a warehouse worker to perform 
work inappropriately assigned to other employees, grant-
 7 Id. at 718, and cases cited there.  
8 Member Hurtgen also relies on the fact that 4 years have passed 
since the unfair labor practices were committed and that Kachadurian, 
the executive in charge of Aqua Cool and the person responsible for 
most of the unfair labor practices, is no longer employed by the Re-
spondent.  Although such evidence is not dispositive, it is clearly a 
relevant factor in determining whet
her a fair election can now be held. 
Given the pervasive nature of the violations and the high level of the 
management officials who committed them, Member Liebman believes 

that additional remedies are appropriate in this case to dissipate as 
much as possible any lingering effects of the Respondent™s unfair labor 
practices and to ensure that a second election can occur in an environ-
ment free of these effects.  See, e.g., 
Audubon Regional Medical Cen-
ter, 331 NLRB No. 42 (2000); 
Wallace International of Puerto Rico, 
328 NLRB 29 (1999).  Accordingly, 
she would order the Respondent 
(1) to provide the Union with the names and addresses of its current 
employees, (2) to convene all unit employees during working time and 
permit a Board agent, in the presence of a responsible management 
official of the Respondent, to read the notice to employees, and (3) to 
grant the Union and its representa
tives reasonable access to the Re-spondent™s bulletin boards. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 98ing delivery routes on the basis of seniority, and improv-
ing the way employees are treate
d after taking sick leave. 
(f) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its facility in Ludlow, Massachusetts, copies of the at-

tached notice marked ﬁAppendix.ﬂ
9  Copies of the notice, 
on forms provided by the Regional Director for Region 
1, after being signed by the Respondent™s authorized 
representative, shall be posted by the and maintained for 
60 consecutive days in conspicuous places including all 
places where notices to employees customarily are 
posted.  Respondent shall take reasonable steps to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  In the event that, during the pend-
ency of these proceedings,
 the Respondent has gone out 
of business or closed the facility involved in these pro-

ceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employ-
ees and former employees employed by the Respondent 
at any time since May 24, 1996. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
[Direction Second Election omitted from publication.] 
 MEMBER HURTGEN, dissenting in part. 
I would reverse the judge™s finding that the Respon-
dent unlawfully threatened to bargain from scratch and 
implied that voting for the Union would be futile.  In 
making that finding, the judge relied on credited testi-
mony by employees Martin, Massey, Tetrault, and Ste-
phenson regarding statements made by Kachadurian.  
She noted that the exact word
s attributed to Kachadurian 
by the employees varied some
what, but found that their 
meaning and effect was the sa
me.  That is, the employees 
could reasonably have understood that if they elected 
union representation, ﬁthey would lose their present 
benefits, and . . . that bargaining would be from scratch 
or from zero.ﬂ 
In its exceptions, the Re
spondent contends that 
Kachadurian™s statements are 
protected by Section 8(c) 
of the Act and that they ar
e not objectionable.  I find 
                                                          
                                                           
9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
merit in these exceptions.  A
ccordingly, I conclude, con-
trary to the judge, that the 
Respondent has not violated 
the Act or engaged in conduct that compromised the 
election in these respects. 
Under the precedent cited by the judge:
1  ﬁ[B]argaining from scratchﬂ statements by employer[s] 
. . . violate Section 8(a)(1) . . . if, in context, they rea-
sonably could be understood by the employees as a 
threat of loss of existing benefits and leave employees 
with the impression that what they may ultimately re-
ceive depends upon what the union can induce the em-
ployer to restore. . . . [S]tatements are not violative of 
the Act when other communications make it clear that 
any reduction in wages or benefits will occur only as a 
result of the normal give and take of negotiations. 
 Contrary to the judge, I conclude from my review of 
the record that Kachadurian™
s statements regarding bar-
gaining from scratch ﬁmake it clear that any reduction in 

wages or benefits will occur only as a result of the nor-
mal give-and-take of negotiations.ﬂ 
Employee Martin testified that Kachadurian told him:   
 I was lucky now that I had such good benefits, but if 
we became represented by the Union, that we would 
lose all our benefits and we would have to start from 
zero, and we may end up with the same, we may end 
up with less.  And we may end up with more.  But he 
doubted we would end up with more, because heŠit 
wouldn™t be right that we had better benefits than other 
people in the company. 
 As noted, Kachadurian referred to the possibility of 
more benefits as well as the possibility of less (or the 
same).  Thus, the clear reference was to the bargaining 
process.  Indeed, such possibilities are inherent in bar-
gaining.  Kachadurian truthfully told Martin that the col-
lective-bargaining process might produce more or fewer 
benefits for employees.  An employer™s ﬁmessage to em-
ployees that union representation was no guarantee of 
better benefits and might result in less desirable benefits 
is legitimate campaign propaganda which employees are 
capable of evaluating.  Such expressions of views are 
protected by Section 8(c) of the Act.ﬂ
2 Further, I find that any ambiguity or potentially coer-
cive effect which might have
 been created momentarily 
by Kachadurian™s statement that benefits ﬁwouldﬂ be lost 
was immediately cured when Kachadurian explained that 
employees could emerge from bargaining with less, 

more, or the same wages and benefits.  Kachadurian fur-
 1 Taylor-Dunn Mfg. Co.,
 252 NLRB 799, 800 (1980). 
2 Mediplex of Connecticut, Inc., 
319 NLRB 281 (1995). 
 AQUA COOL 99ther explained that the Respondent would be concerned, 
during negotiations, with the level of benefits sought on 
behalf of the unit employees as compared with those 
received by all of its other em
ployees.  Thus, in context, 
Kachadurian did not tell employees they would lose 
benefits and would have to bargain to get them back.
3   In sum, Kachadurian was 
not 
telling employees that 
benefits would actually be cut prior to negotiations.  At 
most, he was telling employees that the Respondent 
might commence bargaining 
with a proposal that was 
less than the current benefits. 
 Of course, there is nothing 
unlawful in such a bargaining stratagem.  Indeed, it is 
often part and parcel of the bargaining process.  Nor is 
there anything to suggest that the Respondent would re-
duce benefits in retaliation for the employees™ selection 
of the Union.  Rather, Ka
chadurian simply informed 
Martin that the outcome of negotiations was unpredict-

able, and that the normal give-and-take of bargaining 
could result in a reduction or
 an increase in employees™ 
wages and benefits. 
Kachadurian™s statements 
to Tetrault, Massey, and 
Stephenson were similar to his statement to Martin.   
According to Tetrault, Kach
adurian reviewed the Re-
spondent™s benefit plan with him and said that bargaining 
 would be in the hands of the lawyers . . . [w]e would be 

starting all over . . . [and] our office probably would not 
get more than 1800 other people in the company . . . 
[m]eaning if we went Union, that he would doubt that 
we™d benefit more.  
 Massey testified that Kachadurian told him that 
 if we voted in the Union, that all our benefits more or 

less the 401K, since I belonged to that and the pension 
plan which I belonged to, would be going back to 
                                                          
 3 Compare, 
Noah™s New York Bagels
, 324 NLRB 266, 266Œ267, 279 
(1997) (finding unlawful employer st
atement that benefits would revert 
to a minimum and there would be as long as 2 years of negotiations 
before employees would know whethe
r they would retain their pre-
election wage and benefit levels).
  My colleagues contend that 
Noah™s 
Bagels 
supports finding a violation here.  
I disagree.  In that case, the 
employer told employees that as a 
result of electing union representa-
tion, wages and benefits would be 
reduced and that wages could go up, 
down, or remain the same after nego
tiations.  However, it concurrently threatened employees that ﬁthere 
would be a long period of negotia-
tions, as long as 2 years, before employees would know whether they 
would go back to what they had been making before the Union got in.ﬂ  
Thus, the assertedly curative remark was belied by a contemporaneous 
statement expressly stating that benefits would be lost and may not be 
regained.  There is no such similar statement here. 
Webco Industries
, 327 NLRB 172 (1998), enfd. 217 F.3d 1306 (10th 
Cir. 2000), also cited by my colleagues, is distinguishable.  In the in-
stant case, the Respondent told employees that, in bargaining, they 
could get more or less or the same.  There was no similar statement in 

Webco
. scratch and we would have toŠit would be mostly up 
to the lawyers. 
 According to Stephenson, Kachadurian told him:  
 [A]s far as the benefits are concerned . . . you know you 

have a good thing and if the Union does come in, then 
he just wanted to let me know that we would have to 
bargain for another health benefit package. 
 I find, in each instance, that
 Kachadurian™s statements 
are accurate accounts of the 
collective-bargaining proc-
ess and its possible outcome.  Thus, Kachadurian accu-
rately told Tetrault and Massey that bargaining over 
benefits would be ﬁin the hands of the lawyers,ﬂ and that 
the Respondent would consider, as a factor during collec-
tive bargaining, the benefits sought for unit employees, 
in comparison with the benefits earned by the rest of its 
large, multilocation work force.  Kachadurian truthfully 
informed Massey and Stephenson that employee benefits 
would be subject to negotiations.  His statements were 
unaccompanied by threats that employees would lose pay 
and benefits or that the amount of pay and benefits em-
ployees might ultimately receive would depend upon 
what the Union could induce the Respondent to restore.  
Thus, I cannot conclude that the statements had a reason-
able tendency to coerce employees.  Accordingly, I find 
that Kachadurian™s statements
 did not violate the Act. 
I also would reverse the judge™s finding that 
Kachadurian independently violated Section 8(a)(1) by 

implying to Tetrault that it would be futile for employees 
to elect union representation.  The judge found that 
Kachadurian ﬁin effect . . . 
told the drivers that it was 
pointless to vote for the union, since nothing would be 

gained beyond what they would receive without a collec-

tive bargaining agent.ﬂ  I have found that Kachadurian™s 
statement to Tetrault accurately conveyed to employees 
that the Respondent would have to consider the pay and 
benefits earned by the bulk of its large, multilocation 
work force as a factor in ne
gotiating benefits for the unit 
employees.  Kachadurian never said or implied that bar-
gaining could not result in an improvement of wages and 
benefits.  To the contrary, he 
said that wages and benefits 
were subject to bargaining, and that they might get better 
and might get worse.  Concededly, his 
opinion
 was that 
such bargaining would not result in better wages and 

benefits for unit employees as compared to other em-

ployees.  But, that does not establish futility.  Accord-
ingly, in my view, a threat
 of futility cannot reasonably 
be inferred from Kachaduria
n™s statement to Tetrault. 
APPENDIX 
NOTICE TO EMPLOYEES 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 100POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT solicit grievances from our employ-
ees, promise to remedy those grievances, or remedy 
them, in order to discourage employees from supporting 
the Union, by such actions as improving their terms and 
conditions of employment, hiring a warehouse employee 
to perform duties formerly assigned to other workers, 
granting delivery routes on the basis of seniority, and 

harassing employees for taking sick leave. 
WE WILL NOT threaten that you are likely to lose 
your benefits or that we w
ill bargain from scratch if you 
elect union representation, or imply that voting for the 
Union would be futile. 
WE WILL NOT promise that employees will receive 
benefits if they do not select the Union as their bargain-
ing representative. 
WE WILL NOT threaten employees with plant closure 
or job loss if they select the Union as their bargaining 
representative. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
rights guaranteed them in Section 7 of the Act. 
AQUA COOL, A DIVISION OF IONICS, 
INC. 
Joseph F. Griffin, Esq
. and Darci Ricker, Esq., 
for the General Counsel. Patrick L. Egan, Esq. (Jackson,
 Lewis, Schnitzler & Krupman), 
of Boston, Massachuset
ts, for the Respondent. 
DECISION STATEMENT OF THE CASE 
ARLINE PACHT, Administrative 
Law Judge.  Pursuant to a 
charge filed by Teamsters Local Union No. 404, a/w Interna-
tional Brotherhood of Teamsters, AFLŒCIO
1  on July 16, 1996, 
as amended on August 27 and September 3, 1996,
2 a complaint 
                                                          
                                                           
1 Hereinafter Local 404 or the Union 
2 All events took place in 1996, unless otherwise specified. issued in Case 1ŒCAŒ34338, alleging that Respondent violated 
Section 8(a)(1) and (5) of th
e National Labor Relations Act.
3  Thereafter, on July 11, the Regional Director for Region 1 is-
sued a Report on Objections to an Election in Case 1ŒRCŒ20467, in which she decided that since the Union™s objections 
were identical or similar to the allegations in the complaint, the 
matters would be consolidated fo
r hearing.  Accordingly, an 
order consolidating cases, complaint and notice of hearing is-
sued on September 20.  The Re
spondent filed a timely answer 
on October 4. 
This case was tried in Springfield, Massachusetts, on Octo-
ber 30 and 31, at which time the parties had the opportunity to 

examine and cross-examine witnesses, introduce documentary 
evidence, and argue orally.  On the entire record in this case,
4 including my observation of the demeanor of the witnesses, and 
after considering the briefs fi
led by the General Counsel and 
Respondent, I reach the following 
FINDINGS OF FACT 
I. JURISDICTION Respondent, Aqua Cool, a Division of Ionics, Inc. (Respon-
dent, Aqua Cool, or the Company)
, a corporation, with an of-
fice and place of business in Ludlow, Massachusetts (the Lud-
low facility), has been engage
d in the manufacture, sale, and 
distribution of bottled water.  
In conducting its business, Re-
spondent purchases and receives at
 its Ludlow facility products, 
goods, and materials valued in
 excess of $50,000 annually di-
rectly from points outside th
e Commonwealth of Massachu-
setts. In the year preceding the issuance of the above-captioned 
complaint, Respondent, in the course and conduct of its busi-
ness operations describe
d above, performed services valued in 
excess of $50,000.  Respondent 
also sells and ships from its 
Ludlow facility annually, goods valued in excess of $50,000 
directly to points outside the 
Commonwealth.  Accordingly, I 
find that at all material times, Respondent has been an em-
ployer engaged in interstate commerce within the meaning of 

Section 2(2), (6), and (7) of the Act. 
I also find that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES 
A. Introduction 
Respondent™s Ludlow Aqua Cool facility is one of 18 distri-
bution centers, which, together with 4 bottling plants, form a 
division of Ionics, Inc., an Inte
rnational corporation employing 
1500 persons worldwide.  At the time of the trial in this matter, 
the work force at the Ludlow facility included seven full-time 
drivers who were engaged in
 selling and delivering bottled 
water to customers in the area, and a warehouseman who 
 3 Hereinafter the Act. 
4 Documents offered into evidence by counsel for the General Coun-
sel (General Counsel) are referred 
to as GCX, followed by the appro-
priate exhibit number; documents o
ffered by the Respondent are cited 
as RX, and references to the transcript are designated as TR, followed 
by the relevant page number. 
 AQUA COOL 101cleaned coolers, and loaded or unloaded the trucks.
5  Four 
salespersons also worked at th
e Ludlow site, but were not in-
cluded in the unit.  Respondent shares its building with another 
company, Elite Chemicals, which is included in a separate divi-
sion of Ionics.  In late December 1995, Steven Maymon, a driver stationed 
at the Ludlow site, contacted Peter Krawczyk, business agent 
for Teamsters Local 404, to arrange a meeting with his fellow 
workers who were interested in obtaining information about 
organizing.  As planned, Krawczy
k met with some five or six 
Aqua Cool drivers on January 9,
 1996.  Subsequently, Maymon 
distributed union authorization cards to the drivers and returned 
six cards to Krawczyk, which he and fellow drivers Chris Mar-
tin, Scott Atkins, Al Tetrault, David Massey, and Steve Ste-
phenson had signed. 
At a May 22 meeting with Krawczyk, the drivers signed a 
petition registering their desire to
 have the Local serve as their 
collective-bargaining representative.
  Two days later, Krawczyk 
met with Respondent™s plant ma
nager, Steve Begley, and re-
quested recognition of a unit desc
ribed as including all full-time 
and part-time driver-servicemen
, warehouse workers and water 
supply drivers.  Begley indica
ted he could not respond to the 
request without consulting his supe
riors.  When Begley did not 
contact him within a specified period of time, Krawczyk mailed 
the petition to the Board.  
After the parties entered into a stipulation for a consent elec-
tion, the Union received an employee eligibility list which 
Krawczyk noted contained some unfamiliar names.  An elec-
tion was held on July 11, which the Union lost by a vote of 8 to 
1. B. The Drivers Describe Meetings with Management 
Upon learning that Local 404 had 
filed the election petition, 
three of Respondent™s senior executives responsible for the 
management of the Aqua Cool 
Division, Ionics Vice President 
Kachig Kachadurian, General Ma
nager Thomas Dee, and U.S. 
Distribution Manager Paul Goldman,6 traveled from their of-
fices in Watertown, Massachusetts, to Ludlow.  There they met 

with the drivers on an individual basis in order to find out why 
they wanted union representation
.  Although the three generally 
visited the Ludlow plant once a 
month for business reasons, this 
was the first time they met and spoke with any of the drivers, 

other than exchanging casual greetings. 
By and large, the drivers provided consistent accounts of 
their interviews.  Christian Martin (Martin), for example, stated 
that Kachadurian, Respondent™s s
pokesman at the meeting, told 
him how fortunate he was to receive the Company™s benefits, 
which he said were the same as
 those an MIT graduate would 
                                                          
                                                           
5 The parties stipulated to the appropriateness of the following bar-
gaining unit: All full-time and regular part-time warehouse workers, 
driver/servicemen and water supply drivers, employed by the 
Employer at its 203 West Street, Ludlow, Massachusetts facility 
in its Aqua Cool bottled water distribution business, but exclud-
ing all other employees, office clerical employees, professional 
employees, confidential employees, guards and supervisors as 
defined in the Act. 
6 Hereinafter, each witness will be referred to by his last name. 
receive.  Then, Kachadurian advised him that if the Union pre-
vailed, bargaining would start from zero, so that the employees 
could wind up with the same, less, or greater benefits.  How-
ever, he expressed doubt that they
 could win greater benefits at 
the bargaining table than they currently enjoyed, for they would 
be unfairly advantaged in the eyes 
of the vast majority of Ionics 
unorganized employees.  He also told Martin that if the Union 
was authorized to represent the employees, he would no longer 
be able to talk freely with the men.  He suggested that a union 
would not work well at Aqua Cool since no other division was 
organized.  Moreover, he didn™t feel the drivers needed a union 
because everyone in the Company had always worked together.  
Noting that Martin had not been employed for long, 
Kachadurian urged him ﬁto give the Company a chance,ﬂ point-
ing out employees who remained loyal to the Company had 
opportunities for advancement.
7  When Kachadurian mentioned that he also would be speaking with the other Ludlow drivers, 
Martin asked if all of the drivers could be present at any future 
meetings, explaining at the tria
l, that he felt uncomfortable 
meeting alone with a ranking company official.  Kachadurian 
assured him he would get back to
 him, but Martin did not hear from him again. 
Scott Atkins had been driving for Aqua Cool for 2 years, 
when Operations Manager Goldman met with him for the first 

time.  Like Kachadurian, Go
ldman began by reviewing the 
employee benefits package.  When he asked about problems on 
the job, Atkins complained that the drivers were required to 
load and unload trailers and cl
ean coolers after making deliver-ies for 8 hours without receiving additional pay for the extra 
hour or 2 of work.  Atkins also mentioned that taking sick leave 
was frowned upon and resulted in 
the returning employee being 
penalized with extra work.  Goldman said he had been unaware 
of these conditions and would try to correct them.  
Kachadurian, who with Dee, joined them as the meeting was 
about to end, told Atkins that 
he hoped they would be able to 
continue talking with one another, but he would have to defer 
to the lawyers and would be unable to help the drivers if they 
voted for the Union.  However, he assured Atkins that they did 
not want to change his vote, and that he was free to vote as he 
chose Driver Alan Tetrault met with the three officials on the same 
date.  He also recalled that Kachadurian said that if the Union 
prevailed, he would be unable 
to speak with the employees 
directly; but would have to go th
rough lawyers.  Tetrault also 
remembered that Kachadurian 
warned that bargaining would 
begin from zero and that it would be unlikely that a small group 
of employees at one facility co
uld gain benefits greater than those granted to the vast majority of employees who were un-

organized.  During this same period of time,
 two other Ludlow drivers, 
Billy Massey and Scott Stephens
on, described separate but 
similar meetings with Dee, followed by a meeting a few days 

later with Kachadurian.  Massey said that Dee simply gave him 
information about the Union and urged him to weigh both 
sides. Stephenson said that Dee 
told him to vote with his heart 
and do what was right.  
 7 Martin began his employment with Respondent in March 1996. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 102Kachadurian was less restrained than his colleagues in his 
talks with the employees.  Massey testified that Kachadurian 
told him if the Company had to deal with the Union, bargaining 
over benefits would begin from 
scratch.  When Kachadurian 
asked about his work-related problems, Massey first discussed 
Respondent™s failure to assign rout
es on the basis of seniority to 
insure that the more lucrative routes were assigned to the most 

experienced drivers.  He also mentioned the plant manager™s 
irritation with those who took si
ck leave.  Kachadurian prom-
ised to look into these matters and then, concluded by encour-
aging Massey to remain loyal to the Company, for if he did, the 
Company would take care of him.  
When Stephenson met with Kachadurian, he repeated some 
of the same complaints Masse
y had mentioned, including the 
Company™s manner of assigning routes and drivers being bur-
dened with more work than usual when returning from sick 
leave.  Not long after they met with Kachadurian, Massey and 
Stephenson were assigned more lucrative routes on the basis of 
seniority.  They also found that their supervisors no longer 
harassed them when they returned from taking sick leave.  
In describing his meeting with Kachadurian, Steve Maymon 
echoed most of the themes raised by his coworkers.  Thus, he 
stated that Kachadurian review
ed Respondent™s benefit pack-
age, cautioning that if the empl
oyees voted for the Union, they 
had no guarantee they would retain these benefits when lawyers 
assumed control of the negotiations.  He also asked Maymon 
about the drivers™ problems.  When Maymon complained about 
loading trailers and cleaning cool
ers, Kachadurian told him he 
had heard these complaints before and intended to hire an addi-
tional employee to perform that work.   
Kachadurian also raised some new topics.  Thus, Maymon 
related that Kachadurian told h
im he was uncertain what would happen if the Union won the election; that Respondent might 

close down.  He also told Maymon that the Company knew that 
Martin was responsible for in
itiating the union campaign and 
labeled him a troublemaker.  He asked Maymon to give the 
Company a chance so that he could see that changes were being 
made. 
C. Respondent™s Version of 
the Driver Meetings  
Kachadurian described his meetings with the drivers in 
terms, which varied greatly fro
m those offered by the employ-
ees.  First, he explained that be
fore the meetings took place, he 
and his colleagues participated in a training session at which 
the Company™s legal counsel advised them about the ﬁdo™s and 
don™tsﬂ of labor relations in a pr
eelection situation.
  He stated 
that he subsequently conducted each employee meeting in ac-

cordance with the legal advice he was given.  For example, in 
describing his meetings with Ch
ris Martin and Al Tetrault, 
Kachadurian maintained that he simply reviewed the Com-

pany™s benefits and handed each of them a prepared package of 
materials, containing among other things, information about the 
Company™s benefits.  He contested virtually every statement the 
employee-witnesses attributed to 
him.  Thus, he denied telling 
the drivers that they would lose their benefits, or that bargain-
ing would start from scratch.  Instead, he insisted that he simply 
told the men that ﬁif the (Ludlow facility) becomes unionized, 
whatever extra benefits they want or whatever benefits they 
have will all be back into 
discussions.ﬂ  (Tr. 159.)  
Kachadurian apparently had little
 independent recollection of 
his meetings with Massey or 
Stephenson for when questioned 
about them, he responded with va
gue generalities.  He then 
attempted to compensate for his lack of specificity by explain-
ing that he delivered the same message to every driver with 
whom he spoke. When asked if he questioned Massey about his work-related 
problems, Kachadurian replied that
 he had no need to ask, for 
ﬁEveryone said why they are not happy or what they think they 
want.ﬂ  (Tr. 161.)  In other words, he appears to be saying that 
the drivers spontaneously presen
ted their complaints without 
being asked. Kachadurian specifically denied
 telling Maymon, or anyone 
else for that matter, that the Lu
dlow facility might close if the 
union won the election.  He s
uggested that Maymon may have 
misunderstood him when he discussed the possibility that Aqua 

Cool might have to move from its present site since the Ludlow 
building had become over utilized. 
D. Respondent™s Actions Follo
wing the Driver Meetings 
1. A permanent warehouseman is hired 
Soon after the management officials met with the Ludlow 
drivers, Respondent took steps 
to remedy the problems, which 
had emerged in their meeting.  The first change came on June 6 
when Piotr Dymkowski, an employee with Elite Chemical, was 
transferred to Aqua Cool as a permanent, full-time warehouse-
man, while continuing to work a 15-hour week for Elite.
8  His 
job entailed cleaning the coolers and loading or unloading the 

trucks, the very work the drivers abjured.  Prior to his transfer, 
his supervisor at Elite, Peter Massmanian, told him that he 
would not be fired regardless of
 how he voted.  Later, Massma-
nian added that if the Uni
on won the election Dymkowski, 
would be unable to participate 
in Respondent™s profit-sharing 
plan. Distribution Supervisor Mapel testified that when Aqua Cool 
first occupied the Ludlow facility, the sales volume did not 
justify retaining a full-time wa
rehouse worker.  Instead, a tem-
porary employee had been hired to work during the busy sum-

mer months for the past 3 years.  Mapel added that the drivers 
generally completed their routes ahead of time, and therefore, 
did not exceed their 8-hour shift when they were asked to work 
in the warehouse.  However, in 
late 1995, Respondent projected 
an expanded customer base in the following year, which would 
require adding a permanent, fu
ll-time warehouse employee to 
the Ludlow staff.  Consequently, a requisition to create such a 
position was approved in December.  Although Mapel ac-
knowledged that the employees 
were complaining about the 
warehouse work as early as Janu
ary 1996, the newly authorized 
warehouse position was not filled until Chris Martin was hired 
in March.  A few days after his 
arrival, one of the drivers quit and Martin soon replaced him.  The warehouse position re-
                                                          
 8 Although Elite and Aqua Cool be
longed to different divisions of 
Ionics, the record indicates that 
the supervisors at the two Ludlow 
enterprises cooperated with one anothe
r, particularly with respect to 
recommending employees when job vacancies occurred.  
 AQUA COOL 103mained vacant throughout April and May, although Respon-
dent™s sales in those months we
re exceeding projected increases 
by 50 percent.  Distribution Ma
nager Goldman indicated that 
this unanticipated business expansion made it imperative to fill 
the warehouse vacancy quickly.  Therefore, Respondent turned 
to the readily available labor pool at Elite and transferred Dym-
kowski to the warehouse position as
 of June 6.  Although Elite 
employees had filled in at Aqua Cool on a sporadic basis in the 
past, this was the first time the transfers were permanent.  
2. Two drivers accept reassignments to sales positions 
During the second week of June, Mapel met with all of the 
drivers as a group.  After telling them that the Company 

thought a union was unnecessary, he added that if they elected 
Local 404 as their collective-bargaining agent, Respondent 
would have to cooperate.  Th
e purpose of the meeting, how-
ever, was to announce that two sales positions were available, 

since one of the current sales people had been promoted to a 
position in Boston, while the other soon would take maternity 
leave.  Anticipating a busy su
mmer season, ma
nagement de-cided to open the sales positions to internal bidding as the most 
expedient way to fill them quick
ly.  Accordingly, Mapel invited 
anyone who might be interested in sales work to contact him.  

Maymon and Atkins, who sold au
tomobiles for 3 or 4 months 
prior to working for Respondent, both expressed interest in the 
positions, and before the end of June were assigned to their new 
posts.  Atkins testified that Responde
nt did not usually promote 
from within; rather, sales positions
 typically were filled through 
responses to newspaper advertisements.9  However, he ac-
knowledged that he had been o
ffered a position in sales the previous summer.  Although promotions like his and May-

mon™s were unprecedented at the Ludlow site, and were rare at 
other facilities, they were 
not unknown for the record shows 
that a few employees did shift from Elite™s employ to driving 

positions at other Aqua Cool dist
ribution centers.  In the same 
vein, Aqua Cool drivers have transferred to sales positions at other sites when no union campaign was in progress. 
Following Atkins™ and Maymon™s 
appointments to sales, two 
driving positions became available.  Respondent filled these 
vacancies rapidly by transferring two other Elite employees.  
Consequently, the total driver co
mplement continued to include 
seven employees.  One of the new drivers, Jan Zajko, had ex-
perience operating a truck in 
his native Poland and possessed 
the requisite chauffeur™s license.  No evidence was introduced 
explaining Respondent™s reasons 
for selecting the second Elite 
employee, Harry Figueroa.  At the time of their transfers, the 

routes originally assigned to their predecessors were rearranged 
in order to provide better runs
 to Massey and Stephenson.  
III.  ISSUES 
Based on the allegations in the complaint and the record evi-
dence adduced in this case, the following questions must be 
resolved:                                                            
 9 Respondent denied that Maymon™s and Atkins™ transfer to sales po-
sitions represented a promotion.  However, Atkins indicated that he 
earned more as a salesman than when
 he was a driver.  He regarded 
ﬁnot having to lug water all the timeﬂ as an additional benefit. 
1. Did Respondent vi
olate Section 8(a)(1) of the Act by: 
(a). Soliciting grievances from 
employees and promising to 
remedy them. 
(b). Telling employees they would lose their benefits if they 
selected the Union because Respondent would bargain from 
scratch. 
(c). Impliedly telling employees
 that electing the Union as 
their bargaining agent would be futile. 
(d). Promising an employee benef
its if he rejected the Union. 
(e). Threatening an employee that the facility would close 
and implying that jobs would be lost. 
(f). Creating the impression that the employees™ union activi-
ties were under surveillance. 
(g). Telling an employee that the driver who contacted the 
union was a troublemaker. 
(h). Granting employees a be
nefit by hiring a warehouse 
worker to perform tasks formerly assigned to them. 
(i). Granting new benefits to its drivers and improving their 
terms and conditions of employ
ment by awarding them new 
routes on the basis of seniority and ceasing to harass them for 
taking sick leave; 
(j). Hiring Elite employees to pack the unit and subvert the 
representation election. 
2. Is a bargaining order necessa
ry here to effectuate the poli-
cies of the Act? 
IV. DISCUSSION AND CONCLUDING FINDINGS 
A. Independent Allegations of 8(a)(1) Violations 
1. Respondent solicited grieva
nces and promised remedies 
The day after the Union petitioned for an election, a high-
level management team traveled to Ludlow from their Water-
town offices to meet with the drivers.  These meetings, some of 
which lasted more than 2 hours, were a first in the history of 
Respondent™s labor-management relations at the Ludlow facil-
ity.  Although the executives generally visited the Ludlow dis-

tribution center on a monthly basis,
 they never before met with 
the drivers, either individually or as a group, except perhaps, to 
exchange a casual greeting.  
Respondent admitted that the officials held these meetings to 
find out why the drivers were interested in union representa-
tion.  They accomplished their purpose with little difficulty.  
The scenario for each meeting was simple and straightforward.  
The drivers were called into an office one at a time and met 
with Kachadurian, Dee, and Goldman, although Kachadurian 
did all of the talking.  Goldman and Dee met separately with 
some of the drivers on a few occasions.  
The drivers indicated that at each of their meetings, 
Kachadurian inquired about the problems they were confront-
ing. Kachadurian denied questioni
ng the men, insisting that he 
had no need to solicit grievances since each driver with whom 
he spoke readily came forward,
 and without prodding, voluntar-ily registered his complaints.  I 
have not the slightest doubt that 
Kachadurian encouraged the employees to present their prob-
lems to him.  Having never ex
changed more than a casual 
greeting with these high-level officials, it is improbable that the 

drivers would feel bold enough to register complaints without 
some prodding.  Martin probably
 expressed the views of his 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 104fellow drivers when he testifie
d that he was uncomfortable meeting alone with the three officials and asked them if the 
next meeting could be held w
ith all the drivers present.  
After listening to each drivers™ complaints, Respondent 
moved quickly to remedy them. 
 For example, after determin-
ing that the drivers™ most common complaint concerned their 
assignment to warehouse work, not more than a week went by 
before Respondent resolved this
 problem by assigning an Elite 
employee to Aqua Cool 
as a warehouse worker.  
A few drivers also objected to the way Supervisor Mapel 
treated them when the returned from sick leave.  After the driv-
ers brought their protests of this practice to Respondent™s atten-
tion, they discovered on returning from their next day of sick 
leave that this problem had disappeared.  Several drivers also 
this issue within the month, to the drivers™ satisfaction.  
Respondent™s benign response to the drivers™ complaints 
does not annul the unlawful nature of its conduct. 
 See
 NLRB v. Exchange Parts, 
375 U.S. 405 (1964)
; Skyline Distributors
, 319 NLRB 270, 275 (1995).10  Indeed, such conduct may be as 
destructive of an employee™s rights as are negative acts such as 

threats or terminations.  These considerations compel the con-
clusion that at the height of the union campaign, Respondent 
solicited its employees™ grievances and promised to remedy 
them, in violation of Section 8(a)(1).
11  Columbus Mills
, 303 NLRB 223, 227Œ228 (1991).  Accordingly, the corresponding 

election objection also is sustained.  
2. Respondent threatened to bargain from scratch and implied 
that voting for the Union would be futile 
Before reaching the substantive 
legal questions at issue here, it is necessary to determine what Kachadurian actually said to 
the employees, a matter which turns on an evaluation of credi-
bility.  On the one hand, drivers Martin and Massey testified 
that Kachadurian told them that if the Union won the election, 
Respondent would bargain from scratch about the benefits they 
might receive.  Tetrault asserted that Kachadurian delivered the 
same message to him, 
but stated that bargaining would begin at 
zero.  Further, Martin, Massey and Tetrault reported that 
Kachadurian told them it was unlikely the Union could obtain 
benefits better than those granted 
to the vast majority of Ionics™ 
other employees, none of whom 
were organized.  Stephenson 
recalled that Kachadurian point
ed out how fortunate the em-
ployees were to receive the benefits bestowed by the Company, 
but if the drivers selected the Un
ion, ﬁwe would have to bargain 
for another health benefit package.ﬂ  (Tr. 111.)  Kachadurian 
purportedly told Maymon that there was no guarantee that the 
employees™ would retain their current benefits in the event of a 
union victory.  
Kachadurian denied making any of the statements the drivers 
attributed to him.  Instead, he maintained that pursuant to coun-
                                                          
                                                           
10 Enf. denied on other grounds
 99 F.3d 403 (D.C. Cir. 1996). 
11 It could be argued that an empl
oyer who fulfills his promises be-
fore the union election takes place fo
rfeits the ability to tantalize em-
ployees with benefits to be implem
ented only if the Union is defeated. 
In the instant case, Respondent appare
ntly was willing to take this risk 
since the reforms it introduced not onl
y served its legitimate business 
interests at little cost, but also appeaded the employees while simulta-
neously signaling the employees th
at the Union was superfluous.  
sel™s instructions about the do™s and don™ts of labor-
management etiquette, he simply advised the employees that 
during the negotiating process, 
their benefits would be under 
discussion.  For the reasons set forth below,
 I conclude that the employ-
ees™ statements should be
 credited.  I do not reach this conclu-
sion simply by finding that the mutually corroborating reports 

offered by at least three of the General Counsel™s witnesses 
quantitatively outweigh Kachaduria
n™s conflicting testimony.  
A far more compelling reason to credit the drivers stems from 

the fact that three of themŠMassey, Maymon, and TetraultŠ
were in Respondent™s employ at the time of the hearing, and 
testified while management representatives were in the court-
room.  Under these circumstances, their testimony has a special 
guarantee of reliability.  By offering evidence which contra-
dicted and accused an agent of the Respondent of wrongdoing, 
they put their economic security at risk.  As the Board has long 
recognized, this is ﬁa risk not lightly undertaken.ﬂ
12  Comcast Cablevision, 313 NLRB 220, 224 (1993) (and cases cited 
therein).  It also is noteworthy that when Goldman and Dee 
were called as Respondent™s witnesses, they failed to confirm 
Kachadurian™s side of the stor
y, although they were present during most of the meetings he 
conducted.  Lastly, in contrast 
to the drivers who testified in specific and concrete terms, 
Kachadurian spoke in broad generalities; he did not seem to 
have a clear recollection of each
 meeting or of the employees 
with whom he spoke. I find, theref
ore, that Kachadurian told at 
least three of the employees in a unit with only seven members 

at the time, that bargaining woul
d be from scratch, or start at 
zero.  While Stephenson attribut
ed a different statement to 

Kachadurian, the meaning was essentially the same; that is, 
current benefits would not be on the table and the Union would 
have to bargain for a new plan.  
Kachadurian™s comments to Maym
on also implied that a un-
ion victory could mean that benefits would be lost, and re-
gained only if the Union was suc
cessful at the bargaining table. 
However, his statements on this topic, as Maymon recalled 
them, were framed somewhat ambiguously.  Since there is 
more than enough evidence from four of the drivers that 

Kachadurian suggested they would lose their present benefits, 
and told three of them unequivo
cally that bargaining would be 
from scratch or from zero, it is unnecessary to rely on May-

mon™s testimony in this regard. 
In determining whether an em
ployer™s comments about bar-
gaining from scratch violate Sect
ion 8(a)(1), the Board formu-
lated the following test:
13  ﬁ[B]argaining from scratchﬂ statements by employer[s] . . . 

violate Section 8(a)(1) . . . if
, in context, they reasonably 
could be understood by the employ
ees as a threat of loss of 
existing benefits and leave em
ployees with the impression 
that what they may ultimately receive depends upon what 
the union can induce the employer to restore. . . . 
 12 Although Kachadurian no longer was affiliated with Respondent 
at the time of trial, Respondent s
till remains liable for any unfair labor 
practices that he committed.  Thus, his departure from Respondent™s 
employ does not reduce the risk, which these witnesses took.  
13 See Taylor-Dunn Mfg. Co
., 252 NLRB 799, 800 (1980). 
 AQUA COOL 105[S]tatements are not violative of the Act when other com-
munications make it clear that any reduction in wages or 
benefits will occur only as a result of the normal give and 
take of negotiations. 
 Applying these standards to the factual findings set forth 
above, I conclude that Kachaduria
n™s rhetoric containing veiled 
threats that the employees would lose their benefits and that 

bargaining would be from scratch (or from zero) offends Sec-
tion 8(a)(1) of the Act.  Consider again Kachadurian™s remarks 
to Martin: after stating that 
the Respondent would bargain from 
scratch, he commented that ﬁne
gotiations might result in fewer, the same or greater benefits.ﬂ 
 He then observed that it was 
unlikely the drivers would wrest benefits from the employer, 
which differed from those granted 
to the rest of the Ionics work 
force.  Essentially the same message was conveyed to Massey, 

Tetrault and Stephenson.  
Respondent argues in its brief that the words quoted above 
accurately reflect reality and, therefore, fall within the zone of 
free speech protected by Section 8(c) of the Act.  Further, Re-
spondent contends that the quote
d statement overrides the al-
leged comments about bargaining
 from scratch or from zero.  
Respondent™s arguments ignore several important considera-
tions.  First, sentences do not st
and alone nor can they be iso-
lated from the context in which they occur.  Even if 
Kachadurian™s remark that barg
aining might result in the same, 
greater, or lesser benefits was valid, he did not indicate, nor 
would a listener grasp that these words negated any others.  At 
best, his message was ambiguous, and ambiguity must be con-
strued against the promulgator. 
In addition, it is important to consider the intimidating set-
ting in which the drivers found themselves when Kachadurian 
addressed them.  None of the em
ployees had ever met privately 
with one, no less three of Responde
nt™s officials.  Each was 
summoned to a private office where he became a captive audi-
ence for an extended period of time.  Martin probably reflected 
the sentiments of his coworkers when he stated that these cir-
cumstances made him uncomfortable enough to request that the 
next meeting be held with all the drivers present.  Thus, the finding that Kachadurian threatened the drivers with a loss of 
benefits and bargaining that would start from scratch in viola-tion of Section 8(a)(1) emerges from the combined effect of his 

words and the setting in which those words were delivered. 
Kachadurian™s statement that the drivers were unlikely to 
win anything more at the negot
iating table (and possibly less) 
than the bulk of Respondent™s work force received has an inde-

pendent, negative impact.  No 
one could mistake the meaning 
implicit in these words: in effect, he told the drivers that it was 
pointless to vote for the Union, since nothing would be gained 
beyond what they would re
ceive without a collective-
bargaining agent.  By suggesting to the drivers that selecting a 
union to represent them would be an exercise in futility, Re-
spondent engaged in conduct, wh
ich compromised the election 
and violated Section 8(a)(1).  See
 Electric Hose & Rubber Co.,
 262 NLRB 186, 215 (1982). 
3. Respondent promised benefi
ts if employees rejected  
the Union The factual basis for the allega
tion that Respondent promised 
benefits to employees if they rejected the Union rests on 
Massey™s credited testimony that Kachadurian assured him he 
would be rewarded if he remained loyal to the Company, point-
ing, by way of example, to Supervisor Mapel. 
It is evident that Kachadurian equated loyalty to the Com-
pany with the defeat of the Union. In identifying Mapel as an 
example of the sort of reward he had in mind, Kachadurian 
implied that Massey, too, could 
become a supervisor if he dis-
avowed the Union.  By conditioni
ng the grant of a benefit on an 
employee™s withdrawing support 
for the Union, Kachadurian 
again unlawfully interfered with 
an employee™s Section 7 rights 
and engaged in conduct, which tended to interfere with a fair 
election. 
4. Respondent threatened to
 close the Ludlow facility 
Paragraph 7(b)(ii) of the complaint and election Objection 5 
allege that Respondent impliedly 
threatened the employees with 
closure of the Ludlow 
facility and loss of jobs if they elected 
Local 404 as their collective-barg
aining agent.  This allegation 
hinges on Maymon™s testimony that Kachadurian said, ﬁHe™s 
not sure if . . . it [the Ludlow 
facility] would stay open or if it 
would close.ﬂ  (Tr. 124.) 
Kachadurian denied making such a statement.  To buttress 
his denial, Respondent points ou
t that another driver, Stephen-
son, testified that Kachaduria
n assured him the plant would 
remain open even if the Union won the election.  More impor-
tantly, Respondent submits that it would be illogical for 
Kachadurian to make such a statement or for the employees to 
believe him if he did, since busin
ess considerations dictated the 
continued presence of a distribution center in proximity to the 
Aqua Cool bottling plant in the nearby town of Waterbury.  
Respondent further argues that even if Kachadurian made the 
remarks Maymon attributed to hi
m, they were equivocal ex-
pressions that did not rise to the level of a statutory violation.  
Respondent™s arguments are not persuasive
. Maymon, the driving force behind the union movement, was 
elevated to a sales position, which he still held at the time of the 
instant trial.  Thus, he had more to lose by testifying against the 
Respondent than any other employee
. Yet, he did not falter in 
attributing the threatening remark to Kachadurian.  His also 
testified in a manner that dem
onstrated he was taking care not 
to exaggerate or misstate hi
s experiences and observations about Respondent™s conduct during the union campaign.  For these reasons, I found him to be 
an especially convincing wit-
ness whose testimony regarding K
achadurian™s threat of plant 
closure was entirely credible. 
Respondent also argues that even if Maymon is to be be-
lieved, he indicated that Kach
adurian™s remarks were equivo-
cal, stating only that he did not k
now if it would close, or stay 
open.  The fact that Kachaduria
n did not forecast plant closure 
as a certainty does not negate the threatening implications of 
his remarks.  Even an allusion 
to plant closure when made by 
the principal officer of a company, has a particularly ominous 

ring.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 106Respondent contends that for bus
iness reasons, closure of the Ludlow facility was so improbabl
e that Kachadurian would not 
have attempted to threaten Maymon with such an obviously 
unbelievable remark.  Respondent insists that if he did allude to 
closure, then it was in connec
tion with Aqua Cool moving to a 
nearby site with more adequate space.  
My observations of Maymon convince me that he was pre-
scient enough to distinguish between a reference to plant relo-
cation for valid business purposes 
and plant closure for retalia-
tory purposes.  Maymon clearly wa
s testifying about the latter 
prospect.  While Respondent™s officials may have known that a 
shutdown of the facility was far
-fetched, a rank-and-file em-
ployee might well be fearful about the Company™s future when 
a senior member of management refers to the possibility of 
closure.  Maymon did not suggest that 
Kachadurian expressly men-
tioned job losses, yet that is a common occurrence when a plant 
shuts its doors partially or entirely.  Indeed, the possibility of 
unemployment is the very reason why an employer might hint 
at closure.  Consequently, I conc
lude that it is reasonable to 
infer that Kachadurian™s threat of plant closure subsumed an 

attendant loss of jobs. 
Noting that no proof was adduced that Maymon relayed 
Kachadurian™s threat of plant cl
osure to other employees, Re-
spondent suggests that it could not
 have affected the outcome 
of the election.
14  However, given the small size of the unit, and 
proof that the drivers banded together in their union activities, it 
is inconceivable that they did not share information with one 
another about their respective meetings with the three Aqua 
Cool officials.  In the final analysis, the fact that no direct evi-
dence was adduced to prove that Maymon relayed 
Kachadurian™s threat of plant closure to his fellow drivers is irrelevant to a finding that Respondent violated Section 8(a)(1) 
and engaged in objectionable conduct by threatening even one 
employee that the Ludlow facility
 might close if the union be-
came the employees™ bargaining agent.   
5. Respondent created the 
impression of surveillance While meeting with Maymon, 
Kachadurian remarked that 
Respondent knew that Chris Ma
rtin, whom he called a ﬁtrou-
blemaker,ﬂ initiated the union 
campaign.  Kachadurian did not 
reveal how he obtained this in
formation, nor explain why he 
gratuitously referred to Martin 
in this way.  Maymon knew, of 
course, that Kachadurian was mistaken about Martin™s role, but that is beside the point.  Right or wrong, Kachadurian™s com-
ment conveyed the notion that he, or his agent, investigated the 
drivers™ union activities in or
der to identify the one person 
whom he believed was most responsible.  Where, as here, a 
respondent creates the impression of engaging in surveillance 
of its employees™ involvement in 
protected, concerted activities, 
a finding is in order that Section 8(a)(1) was violated.  See
 Tar-tan Marine Co., 247 NLRB 646 (1980).  It follows that the 
corresponding objection to the el
ection also is sustained. 
                                                          
 14 As a management official attempting to subvert the employees™ 
support for the Union, it is not surprising that Kachadurian would say 
one thing to Stephenson and another to Maymon. 
6. Respondent lawfully transferred two drivers to sales and two 
elite employees to the vacant drivers™ posts 
As detailed above, when two sales persons left the Ludlow 
site, Respondent promoted Atki
ns and Maymon to those vacan-
cies.  At the same time, three Elite employees transferred to 
Aqua Cool; two filled the vacant drivers positions and the third 
became a warehouse worker. The General Counsel contends 
that Respondent took these steps to dilute the Union™s majority 
and thereby undermine the electi
on.  Respondent counters that 
the vacancies in the sales depar
tment had no relationship to the 
union campaign, and that the other employment decisions were 
responsive to urgent bus
iness considerations. 
The General Counsel does not ch
allenge the fact that two 
sales positions became available.  Rather, he argues that the 
appointment of drivers to the 
sales jobs, which were not in-
cluded in the bargaining unit, and 
the transfer of Elite employ-
ees to fill the vacant drivers™
 positions and the warehouse post, 
were prompted by unlawful cons
iderations; namely, to remove 
two union adherents from the unit and then reassign other em-
ployees to the unit in order to subvert the election.  To support 
this argument, counsel 
contends that the prom
otion of drivers to sales work was unprecedented; that Respondent™s prior practice 
was to fill such positions with applicants who responded to 
newspaper advertisements.  The 
General Counsel argues that by 
recruiting two employees from the bargaining unit who were 
union supporters, Respondent created vacancies, which could 
be filled by employees who were not union sympathizers, and 

thereby subvert the election.  
To refute the government™s 
argument, Respondent estab-
lished that sales positions generall
y were filled in a variety of 
ways.  Thus, one of the four sales representatives at the Ludlow 

facility transferred from Elite Chem
icals to Aqua Cool in 1992.  
Another salesman was referred to Respondent by two other 
employees.  Although Ludlow drivers had not been invited to 
apply for sales positions in the past, unchallenged evidence was 
presented which proved that several drivers at other Aqua Cool 

locations had transferred to sales positions.   
Further, Respondent contends that an unanticipated expan-
sion of its business created a need to fill the vacancies quickly 
if it wanted to maintain this growth pattern during the busy 
summer months.  Therefore, Re
spondent submits that it made 
sense to hire from within and thereby avoid the 2- to 6-week 
delay that occurs when applicants are sought through adver-
tisements.  Further, Respondent points out that it announced the 
openings to all Ludlow employees, not just the drivers; and that 
Atkins and Maymon were not recruited for the positions; rather, 
they volunteered for them.  Moreover, Atkins had prior sales 
experience and was asked once befo
re if he would transfer to 
sales. 
Respondent™s invitation to Ludlow drivers to apply for sales 
positions just after the Union petitioned for an election, and its 
failure to seek a replacement fo
r the pregnant sales woman long 
before the date her maternity le
ave was to begin, does tend to cast doubt on its claim that business interests alone led it to fill 
the sales vacancies swiftly. 
 However, doubts alone cannot 
substitute for substantial eviden
ce, which proves that the driv-
ers were appointed to the sales positions to prevent them from 
participating in the representation election.  Since they were not 
 AQUA COOL 107importuned to accept these positions, the argument that Re-
spondent purposely caused them 
to defect from the unit cannot 
be entertained.  
The record also fails to support the General Counsel™s con-
tention that Respondent hired Elite employees to fill the drivers 
and warehouse vacancies in order to pack the unit dilute the 
Union™s strength, and subvert the election.  One of the drivers, 
Jan Zajko, while working for Elit
e, asked about the possibility 
of a driver™s position with Aqua Cool a few months before he was transferred there.  Moreover, the Company knew that he 
had experience as a truckdriver in his native Poland, and pos-
sessed a current chauffeur™s license.  No evidence was intro-
duced as to the qualifications of the second Elite employee, 
Harry Figueroa, who was hired as an Aqua Pool driver.  Conse-
quently, no foundation exists to show that he was transferred 
for illegitimate reasons.  
The General Counsel correctly cites 
Einhorn Enterprises, 279 NLRB 576, 592Œ596 (1986), Suburban Ford, 248 NLRB 
364 (1980); and 
Maxi Mart, 246 NLRB 1151 (1979), for the 
proposition that an employer who hires substantial numbers of 
employees in order to pack the unit so as to dilute a union™s 
strength in a representation election, violates Section 8(a)(1) of 
the Act.  A synthesis of the cited cases indicates that the Board 
asks the following questions in determining whether an em-
ployer has hired new employees to pack a unit and subvert an 
election: (1) were the newly hired employees unqualified for 
the positions they filled (2) were they hired on a temporary or 
part-time basis and not expected to
 remain after the election, or 
(3) were they employed only afte
r management determined that 
they were unsympathetic to the union.  Id.  No evidence was 
adduced in the instant case, which answers these questions 
affirmatively, or demonstrates that any of those elements were 
operative here.  
The only factors on which the General Counsel relies to 
prove its packing theory is the coincidental timing of the trans-
fers, coming rapidly on the heel
s of management™s meetings 
with the drivers, coupled with the unlawful solicitation of their 
grievances and the promises to rectify them.  Respondent an-
swers the General Counsel™s contentions in this way: the timing 
is fortuitous, for legitimate busin
ess considerations justified the 
decisions to hire Elite employees for the warehouse and driver 
positions . Respondent defends hiring Dymkowski for the warehouse 
job by pointing out that author
ization to fill that position was 
granted in December 1995, based on projections of increased 
sales in the coming year.  Initially Martin was hired to fill that 
job.  Respondent claims that management was unaware that 
Martin became a driver, leavin
g the warehouse position vacant 
for over 2 months.  
This defense is wholly unpersuasive.  Even assuming for the 
moment that Respondent™s managers in Watertown were un-aware that the warehouse position was unfilled, Ludlow plant 
Manager Begley and Distribut
ion Supervisor Mapel cannot 
make the same claim.  They compensated for Martin™s ap-
pointment to a driving positi
on by assigning warehouse chores 
to the drivers.  In this way, the warehouse work was performed 
while Respondent avoided the expe
nse of paying another full-
time employee, even though they were authorized to do so.  
The Aqua Cool executives, altho
ugh not regularly on the scene, 
also had to know of this situation, first because their onsite 
supervisors were responsible for informing them of such devel-opments.  In addition, by their 
own admission, they visited the 
Ludlow facility approximately once a month and knew that 
sales were well ahead of projected increases.  Therefore, Re-
spondent™s officials either were 
unobservant, failed to ask local 
supervisors the right questions, 
or found it convenient to have 
the drivers assume warehouse duties, at least until the Union™s 
advent made it advantageous to
 hire a full-time warehouse em-ployee.
15 By finding a full-time warehousem
an just days after the Un-
ion petitioned for an election, 
Respondent cured the chief irri-
tant which had impelled its driv
ers to seek union representation 
and thereby undermined the empl
oyees™ support for Local 404.  
In this way, Respondent grante
d the unit employees a benefit 
and altered their conditions 
of employment, conduct which 

violates Section 8(a)(1).  
What the Government failed to prove is that the three Elite 
employees were transferred to pack the Aqua Cool bargaining 
unit and subvert the election.  
The record contains nothing, 
which suggests that the Elite employees accepted positions with 
Aqua Cool temporarily, intending to return to their former jobs 
as soon as the election was over.  Moreover, they apparently 
were qualified for their new positions.  In fact, one of the new 
employees had prior experience 
as a driver, making him a par-
ticularly suitable choice.  Dymkowski continued to work in the 

warehouse at the time of trial, su
ggesting that he was a satisfac-
tory employee as well.  Since 
no factual support exists for the 
allegation that the Elite employees
 were hired to dilute the un-
ion™s strength in the election, 
I shall recommend dismissal of paragraphs 7(f) and (i) in the complaint and overrule the analo-
gous objections to the election in Case 1ŒRCŒ20467. 
B. The Election Objections 
As previously noted, the Union filed objections to the July 
11 election, which are identical with the allegations of the com-

plaint and were consolidated for hearing with it.  By way of 
summary, I rejected the contentions set forth in Objections 13 
and 14 and recommend that they be
 overruled.  In all other 
respects, the objections have been
 sustained.  Therefore, I rec-
ommend that the election conducted on July 11, 1996, be set 
aside. 
C. A Bargaining Order is Warranted in the Circumstances of 
this Case 1. Respondent™s misconduct tend
ed to undermine majority 
strength The final issue to be resolved is whether Respondent™s nu-merous violations of Section 8(a)(1) warrant issuance of a bar-
gaining order under the authority of 
NLRB v. Gissel Packing 
                                                          
 15 Respondent contends that the drivers would not know they were 
receiving a benefit when Dumkowski was hired as a warehouse worker 
in early June, since a temporary mp
loyee had been hired in previous 
summers to fill this this job.  Res
pondent™s argument overlooks the fact 
that some of the drivers were assured that a permanent warehouse em-
ployee would be hired.  Moreover, nothing prevented the drivers from 
asking Dumkowski about his status.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 108Co., 395 U.S. 575, 613Œ615 (1969).
  In that landmark case, the 
Supreme Court ruled that even 
absent ﬁoutrageous and perva-
sive unfair labor practices,ﬂ a ba
rgaining order is appropriate in 
ﬁless extraordinary cases marked by less pervasive practices 
which nonetheless still have the tendency to undermine major-
ity strength and impede the elec
tion process.ﬂ  However, in 
order to justify this extraordin
ary remedy, the Board also must 
conclude ﬁthat the possibility 
of erasing the effects of the 
unlawful conduct and ensuring a fair election by the use of 
traditional remedies is slight an
d would be better protected by a 
bargaining order.ﬂ 
 Id. at 614.  In short, whether a bargaining 
order should issue turns on the nature and extent of the em-ployer™s misconduct and its lik
ely impact on the employees™ 
ability to exercise free choice in the election. 
To recapitulate, after obtaining
 validly signed authorization 
cards from six of seven persons then in the admittedly appro-
priate unit, Union Business Agent Krazcyk met with Ludlow 
Plant Manager Begley on May 24
 and requested recognition for Local 404.  The request soon was denied.  Within days of the 
request, three of Respondent™s 
high ranking officials ran a se-
ries of meetings with the card 
signers, one at a time, to deter-
mine what issues were fueling th
eir interest in union representa-
tion.  During these meetings, 
one official in particular, 
Kachadurian, committed various unfair labor practices which 

included threats that the empl
oyees™ benefits would be com-
promised since Respondent woul
d bargain from scratch, that 

the drivers would gain nothing at the bargaining table which 
unrepresented employees did not 
have, and that selecting the 
union was a futile gesture.  He also implied that the facility 

might shut down which could mean a loss of jobs, conveyed the 
impression that the employees
™ union activities were under 
surveillance, and disclosed his bi
as against union adherents by 
calling the man he believed had 
instigated the union campaign 
a ﬁtroublemaker.ﬂ    
While issuing threats on the one hand, Kachadurian prom-
ised and delivered benefits on the other.  The drivers were en-
couraged to identify their work-related problems, and when 
they did, Respondent made sure
 they were remedied.  Thus, 
when most of the drivers objected to performing uncompen-

sated warehouse work, the matter was resolved swiftly with the 
employment of a conveniently 
located Elite employee; the 
drivers™ displeasure with their 
treatment after taking a day of 
sick leave vanished almost overnight.  Complaints about the 
inequitable assignment of deliver
y routes also were resolved 
expeditiously. In one instance, Kachadurian hinted to an em-

ployee that rewards would be his as long as he rejected the 
Union.  He told several other em
ployees that he wanted to con-
tinue to help them, but would be prevented from doing so for 
the lawyers would take over if
 the Union won the election.  
Having demonstrated to the drivers how effective he could be 
in resolving their problems, this
 suggestion that he would be unable to intervene on their behalves was untrue not to mention 

threatening.   
Respondent™s misconduct was not 
of the most egregious va-
riety.  The facility was not closed in whole or part, the work 
force was not laid off, and no one was discharged, disciplined, 
or transferred involuntarily.  Ne
vertheless, Respondent™s calcu-
lated efforts to intimidate the drivers were extensive and perva-
sive.  No one in the unit escaped being threatened, and it is 

more than likely that when one driver was threatened, the oth-
ers quickly learned about it.  As
 I stated previously, I find it 
improbable that the men did not 
share with one another their 
encounters with management.  Thus, the drivers were led to 
believe that their benefits would be lost, that their union activi-
ties were under surveillance, that Respondent would be intran-
sigent at the bargaining table, 
that Respondent considered the 
man who was thought to be res
ponsible for the union campaign 
a troublemaker, and told the individual who actually was re-
sponsible that the facility might close. 
Respondent™s efforts to resolve the employees™ complaints 
played an important role in wooi
ng them away from the Union.  
As I stated in 
Skyline Distributors, 319 NLRB at 279: ﬁPre-
cisely because of their benign character . . . such actions may be 
more invidious than threats of plant closure, discharges or other 
displays of strength.ﬂ  
Tower Records
, 182 NLRB 382, 387 
(1970), also is instructive.  Ther
e, the Board aptly observed that 
an employer™s award of a wage increase to employees follow-

ing the union™s demand for recognition: results in giving the employees a significant element of what they were seeking 
through union representation.  It is difficult to conceive of con-
duct more likely to convince empl
oyees that with an important 
part of what they were seeking in hand union representation 

might no longer be needed.
16  When Local 404™s business agent requested recognition on 
May 24, six of the seven drivers in an appropriate unit had 
signed authorization cards.  In the representation election held 
on July 11, only 6 weeks later, 
the Union was defeated by a 
vote of eight to one. The employees™ defection can be explained 
in only one wayŠRespondent™s 
deliberate countercampaign, 
with its reliance on threats an
d promises, succeeded in under-
mining majority strength and im
peding the election process. 
2. Traditional Board remedies 
cannot erase effects of Respon-
dent™s misconduct 
A final question remains in determining whether a
 Gissel
 bargaining order should issue: ca
n the effects of Respondent™s 
unlawful conduct be erased by resort to traditional remedies so 
that a fair election can be held?  This question must be an-
swered in the negative. 
Traditional Board remedies in a case such as this would en-
tail the issuance of an Order 
and posting of a notice to employ-
ees requiring that Respondent pr
omise not to engage in the 
same or related unfair labor pr
actices discussed above, and not to interfere with, restrain, or coerce employees in exercising 
their Section 7 rights.  It might
 also require setting aside the 
election and requiring a rerun election.  In light of the consid-

erations set forth below, I am
 not sanguine that the Board™s 
traditional remedies would be effective. 
It is true that the person principally accountable for flouting 
the Act is no longer affiliated 
with the Respondent.  While Dee 
and Goldman still were on the scene at the time of the trial, 
only Goldman was directly respon
sible for an unfair labor prac-tice actŠsoliciting and promising to remedy an employee™s 
                                                          
 16 Enfd. 79 LRRM 2736 (9th Cir. 1972).  Quoted in 
Skyline Distribu-
tors, supra
.  AQUA COOL 109complaints.  However, they were present at a series of meetings 
held with the drivers immediately after Respondent learned that 
the Union had filed for an election and heard their colleague, 

Kachadurian, issue threats, ve
iled and otherwise, and make 
unlawful promises to the men.  Yet, they remained silent and 
did not attempt to prevent him from violating the code of con-
duct, which they knew was supposed to govern their behavior 
during the preelection period.  
Moreover, they surely partici-
pated in or knew that the drivers™ complaints were being reme-

died.  They also were present and remained silent at the instant 
trial while Kachadurian falsely 
denied having made unlawful 
statements to the drivers.
17  Therefore, it is far from certain that 
the officials who continue to govern Aqua Cool can be counted 
on to ensure an environment in which the unit employees can 
exercise a genuinely free choice. 
The unit, which the parties agreed was appropriate, is a very 
small one, and the turnover has been modest.  Three of the six 
drivers who originally signed authorization cards as well as the 
May 22 petition signifying their in
tent to have the union repre-
sent them continued to drive fo
r Respondent at the time of the 
instant hearing.
18 Less than 6 months have elapsed since the 
election took place.  Given this 
relatively short time span, it is 
unlikely that the unit employees 
who voted in the first election 
will have forgotten the Company™s reaction to the Union™s ad-

vent.  In these circumstances, 
it is doubtful that the Board™s 
traditional remedies can erase the effects of Respondent™s un-
fair labor practices and ensure a fair election.  Therefore, em-
ployee sentiment once expressed through authorization cards 
can be better served by means of a
 Gissel
 bargaining order.  
CONCLUSIONS OF LAW 
1. The Respondent, Aqua Cool
, a Division of Ionics, Inc., 
Ludlow, Massachusetts, is an 
employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  
2. Teamsters Local Union 404, a/w International Brother-
hood of Teamsters, AFLŒCIO is a labor organization within the 
meaning of Section 2 (5) of the Act. 
3. The following employees of Respondent constitute a unit 
appropriate for the purposes of collective bargaining within the 
meaning of Section 9(B) of the Act:  
  All full-time and regular pa
rt-time warehouse workers, 
driver/servicemen and water supp
ly drivers, employed by the 
Employer at its 203 West Stre
et, Ludlow, Massachusetts fa-
cility in its Aqua Cool bottled
 water distribution business, but 
excluding all other employees, office clerical employees, pro-
fessional employees, confidential employees, guards and su-
pervisors as defined in the Act. 
 4. At all times since May 24, 
1996, the Union has been and 
is now the exclusive representative of the employees in the 
above-described unit for the purposes of collective bargaining 
within the meaning of Section 9(a) of the Act. 
5. Respondent violated Section 8(a)(1) of the Act by: 
                                                          
 17 As executives, Dee and Goldman, at a minimum, had the power to 
recommend that Respondent not contest the impropriety of 
Kachadurian™s actions. 
18 The three are Massey, Stephenson,
 and Tetrault.  No evidence was 
presented that any one sought to 
withdraw his authorization card. 
(a) Threatening employees that they were likely to lose their 
benefits and that Respondent w
ould bargain from scratch, or 
bargain from zero, if they selected the Union as their collective-
bargaining representative. 
(b) Telling employees by implic
ation that it would be futile 
to select the Union as their collective-bargaining agent. 
(c) Promising an employee that he will benefit if he with-
drew his support of the Union. 
(d) Implicitly threatening employees that the facility would 
close and jobs would be lost if the employees voted for union 
representation. 
(e) Soliciting grievances from it
s employees, promising to 
remedy them, and implementing those promises. 
(f) Creating the impression that
 its employees™ union activi-
ties were under surveillance. 
(g) Informing an employee that
 the driver who was thought 
to have initiated the union 
campaign was a troublemaker. 
(h) Granting benefits to its employees and improving their 
terms and conditions of employment by hiring a warehouse 
worker to engage in work which the drivers previously per-
formed, granting drivers new delivery routes according to sen-
iority, and ceasing to harass them for taking sick leave. 
5. Respondent did not attempt to subvert the representation 
election conducted on July 11, 1996, by transferring two of its 
employees, Scott Atkins and St
even Maymon, to sales posi-
tions, nor by hiring and transferring two Elite employees to 
driving positions and a third Elite employee to a permanent 
position in its warehouse. 
6. Since May 24,1996, Respondent
 has failed and refused to 
recognize and bargain with the Un
ion as the exclusive bargain-
ing representative of its employ
ees in the unit described above 
in paragraph 3, thereby violating Section 8(a)(1) and (5) of the 
Act. 
7. In light of the Respondent™s
 unfair labor practices outlined 
in paragraphs 4(a)Œ(i) and 6, above, that a bargaining order is 
required in the circumstances of this case. 
8. The unfair labor practices de
scribed in paragraphs 4 and 6 
above, affect commerce within th
e meaning of Section 2(6) and 
(7) of the Act.  
REMEDY Having found that the Respondent has committed certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affi
rmative actions de
signed to effec-
tuate the policies of the Act.  Specifically, on request, the Re-
spondent shall be ordered to recognize and bargain in good 
faith with the Union as the exclusive representative of the em-
ployees in the unit described above and, if agreement is 
reached, to execute an agreement.  
I also shall recommend that the Respondent post a notice to 
employees in which it promises not
 to engage in like or related 
conduct which interferes with, rest
rains, or coerces its employ-
ees in the exercise of rights guaranteed by Section 7 of the Act.  
[Recommended Order omitted from publication.] 
